Conroy, J.
This is a motion by the Attorney-General of the State of New York to vacate and set aside a subpcena duces tecum served upon the Industrial Commissioner of the State of New York. Section 537 of the Labor Law is clearly mandatory *163in its language and prevents the use, in any court in any action or proceeding pending therein unless the commissioner is a party therein, of information in his possession required by him in connection with unemployment insurance matters. The motion is granted and the subpoena is vacated.